DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 12, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180328140 to Schmidt in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claim 1, Schmidt teaches a method of temporarily plugging a hydrocarbon well, comprising: 
a) providing a section of tubing 215 in a well 222, said tubing having one or more threaded ports therein, each of said one or more threaded ports having a degradable plug 212 fig. 2; paragraph 0011); 
b) performing a downhole activity in said plugged section of well for a period of time (paragraph 0010); and 
c) providing one or more degrading fluid(s) downhole to degrade said degradable plug, thereby opening said plugged section of well (paragraph 0011 – wherein it is stated that the plug dissolves, which cannot occur unless there is a fluid/solvent present).
However, it is not specifically taught that said threads are wrapped with a degradable thread tape.
AAPA teaches that the threads of dissolvable plugs like Schmidt can be wrapped with tape (paragraph 0010).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use thread tape as taught by AAPA on the threads of the plugs of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because thread tape was a well-known material for wrapping the threads of dissolvable plugs so that they can withstand pressure tests as taught by AAPA.  In the same paragraph of applicant’s disclosure, it is taught that while the tape does not dissolve, it breaks down into small pieces, which is clearly a form of degradation.
Regarding claim 2, the method of claim 1, wherein said degradable plug and said degradable tape are degradable in aqueous solution in less than 48 hours (paragraph 0013 of Schmidt teaches that degradation occurs at a particular rate per hour; thus the degradation begins in less than 48 hours).
Regarding claim 5, the method of claim 1, wherein said downhole activity comprises pressure testing said plugged section of well (paragraph 0010 and 0022 of Schmidt).
claims 6 and 7, the method of claim 1, wherein said downhole activity comprises pressure testing said plugged section of well up to 10000 psi, which includes 5000 psi (paragraph 0010 of AAPA).  Although a specific time period is not effectively taught, it would be obvious to one of ordinary skill in the art that the test would have to occur over some sort of time period.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have the 5k psi test last at least 12 hours and have the 10k psi test last at least 0.5 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 105 USPQ 233.
Regarding claim 8, the method of claim 1, wherein said section of well is a toe section (paragraphs 0009 and 0012 of Schmidt).
Regarding claim 9, the method of claim 1, said method further comprising providing one or more blocking devices 405-1 and 413/417 above and below said section where plug 405-2 is located, wherein said blocking devices are a plug (fig. 4 and paragraph 0023 of Schmidt).
Regarding claim 12, the method of claim 1, wherein said ports are staggered from one another around said tubing (fig. 2 of Schmidt).  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have the ports staggered at 60 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 105 USPQ 233.
Regarding claim 24.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of AAPA as applied to claim 1 above, and further in view of GB 2503561 to White.
Schmidt/AAPA teaches the degradable plug from claim 1 above.  However, it is not specifically taught that the plug has a hex head that is removable with torque on completion of installation of said plug into said tubing.
White teaches a threaded plug similar to that of Schmidt/AAPA, wherein it is further taught that the plug has a hex head 118 that is removable with torque on completion of installation of said plug into said tubing (figs. 6-7; first 4 paragraphs on page 8).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a removable hex head as taught by White on the plugs of Schmidt/AAPA. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a removable hex head was a well-known means for inhibiting subsequent removal or loosening of the plug after installation as taught by White.
Allowable Subject Matter
Claims 14-23 and 25 are allowed.
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9856714 teaches threaded plugs 115 removable from ports 114 (fig. 12).  US 20130240201 teaches a degradable plug 211 threaded into port 106 (fig. 2A).  US 20110308646 teaches that thread seal tape can degrade over time (paragraph 0003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676